DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 2/6/2019.  Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-17 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-17 are to a statutory category. For example, independent claim 1, and similarly independent claims 15, 16 and 17, are directed, in part, to a device, method, program and medium (i.e., statutory categories including a process, machine, manufacture or composition of matter) for optimization of bolus timing relative to meal events comprising

CLAIM 1:
one or more processors and a memory, the memory comprising:

instructions that, when executed by the one or more processors, perform a method of: 

obtaining a first data set, the first data set comprising a plurality of autonomous glucose measurements of the subject taken over a time course and, for each respective glucose measurement in the plurality of glucose measurements, a corresponding timestamp representing when in the time course the respective glucose measurement was made;

identifying a plurality of meal events in the first data set that occurred during the time course;

obtaining a second data set that specifies, for each respective meal event in the plurality of meal events, when a short acting insulin medicament dosage was injected by the subject relative to an occurrence of the respective meal event;

segmenting the first data set into a plurality of segments, wherein each segment comprises glucose measurements that are associated with a period related to a meal event of the plurality of meal events; 

binning the plurality of segments of the first data set into a plurality of bins using the second data set, wherein each segment, associated with a respective meal event, is binned by determining when the short acting insulin medicament dosage was injected by the subject relative to the occurrence of the respective meal event, wherein each respective bin in the plurality of bins is associated with a relative time interval in a plurality of relative time intervals,

each respective relative time interval in the plurality of relative time intervals defines a different time range for when the short acting insulin medicament dosage was injected by the subject relative to the occurrence of the meal event, and

each respective bin is assigned glucose measurements in the plurality of glucose measurements that are associated with one or more periods within the time course in which the subject took the short acting insulin medicament dosage within the relative time interval associated with the respective bin;

determining a first glycemic risk measure for each respective bin in the plurality of bins using the autonomous glucose measurements assigned to the respective bin, thereby forming a plurality of first glycemic risk measures;

identifying an optimal relative time interval for the subject, from among the plurality of relative time intervals associated with the plurality of bins, for injecting the short acting insulin medicament dosage for a prospective meal event using the plurality of first glycemic risk measures; and

communicating the optimal relative time interval to a health care practitioner associated with the subject or directly to the subject.


CLAIM 15:
at a computer comprising one or more processors and a memory: 

obtaining a first data set, the first data set comprising a plurality of autonomous glucose measurements of the subject taken over a time course and, for each respective glucose measurement in the plurality of glucose measurements, a corresponding timestamp representing when in the time course the respective glucose measurement was made; 

identifying a plurality of meal events in the first data set that occurred during the time course; 

obtaining a second data set that specifies, for each respective meal event in the plurality of meal events, when a short acting insulin medicament dosage was injected by the subject relative to an occurrence of the respective meal event; 

segmenting the first data set into a plurality of segments, wherein each segment comprises glucose measurements that are associated with a period related to a meal event of the plurality of meal events; 35 binning the plurality of segments of the first data set into a plurality of bins using the

second data set, wherein each segment, associated with a respective meal event, is binned by determining when the short acting insulin medicament dosage was injected by the subject relative to the occurrence of the respective meal event, wherein each respective bin (234) in the plurality of bins is associated with a relative time interval in a plurality of relative time intervals, 

each respective relative time interval in the plurality of relative time intervals defines a different time range for when a short acting insulin medicament dosage was injected by the subject relative to a meal event, and 

each respective bin is assigned glucose measurements in the plurality of glucose measurements that are associated with one or more periods within the time course that are related to a meal event, in which the subject took the short acting insulin medicament dosage within the relative time interval associated with the respective bin; 

determining a first glycemic risk measure for each respective bin in the plurality of bins using the autonomous glucose measurements assigned to the respective bin, thereby forming a plurality of first glycemic risk measures; 

identifying an optimal relative time interval for the subject, from among the plurality of relative time intervals associated with the plurality of bins, for injecting the short acting insulin medicament dosage for a prospective meal event using the plurality of first glycemic risk measures; and 

communicating the optimal relative time interval to a health care practitioner associated with the subject or directly to the subject.

CLAIM 16:
a computer program comprising instructions that, when executed by a computer having one or more processors and a memory, perform the method of claim 15.

CLAIM 17:
a computer-readable data carrier having stored thereon the computer program according to claim 16.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-17 recite and are directed to an abstract idea.  More specifically, independent claims 1, 15, 16 and 17 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claims 1 and 15-17 as a whole are directed to managing insulin medicament treatment between a subject and a health care practitioner by obtaining data from the subject, processing the data and communicating with the health care practitioner and subject which includes human interactions and relationships and thus, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claims 15-17, recites “obtaining a first data set”, “identifying a plurality of meal events”, “obtaining a second data”, “segmenting the first data”, “binning the plurality of segments”, “determining a first glycemic risk measure”,  “identifying an optimal relative time interval” and “communicating the optimal relative time interval” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 15-17 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a device, one or more processors, a memory, a first model, a second model, a third model, a fourth model, an insulin pen, a computer, a computer program, a computer-readable data carrier which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0090]-[0093] of applicant's specification (US 2019/0198148) recites that the system/method is implemented using a smart phone (e.g., an iPHONE), laptop, tablet computer, desktop computer, or other form of electronic device (e.g., a gaming console), etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

4.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 17 is directed toward "A computer-readable data carrier stored thereon the computer program". A computer program not explicitly stored in a non-transitory computer readable storage medium is non-statutory. The Examiner could not immediately find within the specification any recitation that would define said computer readable medium. The computer readable medium could read on both statutory (such as a non-transitory computer readable storage medium) and non-statutory subject matter (such as forms of computer readable transmissions). Without evidence to the contrary and given its broadest reasonable interpretation, a computer program or code is merely a set of instructions capable of being executed by a computer, the computer program or code itself does not fall within any of the statutory categories of invention (i.e., a process, article of manufacture, machine and a composition of matter); thus, since the claim language is interpreted to read on non-statutory subject matter, the claims are rejected as being directed to a non-statutory subject matter.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686